Exhibit 10.16.2

 

FIRST AMENDMENT TO THE

DST SYSTEMS, INC.

2005 EQUITY INCENTIVE PLAN

The DST Systems, Inc. 2005 Equity Incentive Plan, as amended and restated
effective May 10, 2005 (the “Plan”), is hereby amended, effective November 30,
2005, as follows:


I.

Section 2.22(a)(i) is amended to read as follows:

(i) the average of the highest and lowest reported sales prices on the New York
Stock Exchange as reported in a financial publication of general circulation as
selected by the Committee from time to time;


II.

Section 2.22(a)(ii) is amended by deleting the phrase “as reported in the
appropriate table or listing contained in The Wall Street Journal” and replacing
it with “as reported in a financial publication of general circulation as
selected by the Committee from time to time.”


III.

The last sentence of Section 2.35 is deleted in its entirety and replaced to
read as follows:

Except as provided in Sections 8.1, 9.2 and 10.2, a Performance Period may be a
year or a longer or shorter period.


IV.

Section 8.1 is amended by adding the following sentence to the end thereof:

If entitlement to Performance Units is conditioned upon the attainment of
Performance Goals in a Performance Period, the Performance Period will not be
less than one year.


V.

Section 10.2 is amended by adding the following sentence to the end thereof:

In the case of Restricted Stock Units awarded based on performance in a
Performance Period, the Performance Period will not be less than one year.

--------------------------------------------------------------------------------


 


VI.

The second sentence of Section 13.1 is deleted in its entirety and replaced to
read as follows:

Subject to and consistent with the provisions of the Plan, Annual Incentive
Awards may be granted to any Eligible Person in accordance with this Section
13.  The Committee shall from time to time designate the individuals eligible to
be granted an Annual Incentive Award for a Year.  The Performance Goals for a
Year must be established in writing not later than ninety (90) days after the
commencement of the Performance Period and the outcome must be substantially
uncertain at the time the Performance Goals are established.  Notwithstanding
the preceding sentence, with respect to Covered Employees who are designated as
eligible to be granted an Annual Incentive Award for such Year in accordance
with this Section 13, such designation shall be made not later than ninety (90)
days after the commencement of such Year or, in the case of a Covered Employee
who becomes eligible for an Annual Incentive Award due to being hired or
promoted during the Year, such designation shall not be made after more than 25%
of the portion of the Year remaining (after such hiring or promotion) has
elapsed.  The Committee may designate an Eligible Person as eligible for a full
Year or for a period of less than a full Year.  An Eligible Person who, for any
reason, is designated as eligible to be granted an Annual Incentive Award for a
Year after the Performance Goals for the Year have been set shall only be
eligible to defer a portion of the Annual Incentive Award in accordance with
applicable guidance under Section 409A of the Code.  The opportunity to be
granted an Annual Incentive Award shall be evidenced by an Award Agreement,
which shall contain such terms not inconsistent with the Plan as the Committee
shall determine.


VII.

Section 13.3 is deleted in its entirety and replaced to read as follows:

Annual Incentive Awards shall be paid as soon as administratively practicable
after the Committee certifies the degree of attainment of the Performance Goals
and determines the amount of the Annual Incentive Award, but not later than 2 ½
months following the end of the Year to which the Annual Incentive Award
pertains.


VIII.

Section 14.2(d) is amended by deleting the phrase “Five-Year Anniversary” and
replacing it with “Five-Year Anniversary Date.”

1

--------------------------------------------------------------------------------


 


IX.

The first sentence of Section 14.3 is deleted in its entirety and replaced to
read as follows:

Each Eligible Person who is an employee of the Company or a Designated
Subsidiary shall (subject to Committee approval in the case of a Section 16
Person) be granted a Service Award as of the Quarter End for the calendar
quarter in which each Five-Year Anniversary Date occurs; provided that such
Eligible Person (a) is an employee of the Company or a Designated Subsidiary on
such Quarter End, or (b) died or had a Termination of Affiliation on account of
disability or Retirement on or after the Eligible Person’s relevant Five-Year
Anniversary Date and such Quarter End.


X.

Section 14.4(a) is deleted in its entirety and replaced to read as follows:

If an Employee has a Termination of Affiliation and then becomes reemployed with
the Company or a Designated Subsidiary within five years of such Termination of
Affiliation, the Employee’s complete (but not partial) Years of Service earned
prior to such Termination of Affiliation shall continue to count towards the
individual’s Years of Service.  In such case, the individual’s Hire Date (for
purposes of determining the date of the Five-Year Anniversary Date) shall be
deemed to be the date the individual returns to employment with the Company or a
Designated Subsidiary.  No credit shall be given for any partial or complete
Years of Service which occurred prior to a five (5) year or more break in
employment with the Company and its Designated Subsidiaries.


XI.

Section 14.4(c) is deleted in its entirety and Section 14.4(d) is renumbered as
Section 14.4(c).


XII.

The first sentence of Section 14.5(a) is amended to read as follows:

(a)  Service Awards granted pursuant to Section 14.3 shall be delivered as soon
as administratively practicable following the applicable Quarter End.

2

--------------------------------------------------------------------------------


 


XIII.

Section 16.1(a)(i) is amended to add the following to the end thereof after the
comma and before the “and”:

or if such amendment, in the determination of the Board, materially increases
benefits accruing to Plan participants,

 

Executed this 30th day of November, 2005.

 

 

 

 

 

 

 

DST SYSTEMS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

 

 

 

 

Kenneth V. Hager

 

 

 

 

 

 

Vice President, Chief Financial Officer and Treasurer

 

 

3

--------------------------------------------------------------------------------

 